Citation Nr: 1307910	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  08-10 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a neurological disorder, to include transient alteration of awareness, a seizure disorder and/or a headache disorder.  


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from December 1996 to January 2001 with active duty from June 1997 to October 1997 as well as periods of active duty for training (ACDUTRA) from May 30, 1998 to June 13, 1998 and from August 12, 1999 to August 26, 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

This matter was previously before the Board in December 2009, February 2011 and September 2012, when it was remanded for further development.  The Board's prior remand directives and the subsequent actions by the RO and VA Appeals Management Center (AMC) will be further discussed below.  The Veteran's claim has returned to the Board.  

Also, in September 2012, the Board denied the Veteran's claim to establish service connection for an acquired psychiatric disability to include bipolar disorder, paranoid schizophrenia and schizoaffective disorder.  It appears that the Veteran has appealed that part of the Board's September 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  However, there is no indication that any action has been taken by the Court with respect to that claim, and it has not been returned to the Board.  Since the Board is without jurisdiction of this claim at this time, it will be addressed no further.  

Characterization the issue on appeal

Although the Veteran initially filed a claim to establish service connection for a seizure disorder manifested by epileptic seizures, as will be further discussed below, the evidence of record includes tenuous diagnoses of headaches, episodes of transient alteration of awareness and a seizure disorder by history.  Accordingly, the Board has recharacterized and expanded the Veteran's claim as stated on the title page to afford the Veteran every opportunity to establish her claim under VA laws and regulations.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  



Additional Notes

The Board notes that the Veteran was a male during her service.  However, subsequent to her service and during the pendency of the current appeal, she began hormone therapy and underwent male-to-female sex reassignment surgery with scrotal skin graft vaginoplasty in Thailand in July 2009.  In order to limit the potential for confusion, the Board will refer to the Veteran in the female gender using appropriate pronouns.

Also, while it does not appear that the Veteran changed her name during the pendency of this appeal, the Board notes that there is some confusion concerning the proper spelling of her surname.  The name used as the primary name in the caption for this document matches the Veteran's current legal name as reflected by her statements as well as a submission from the Social Security Administration (SSA) dated in 2004.  The name appearing in the A.K.A. field of the caption is the name which appears on several of her service records and in all correspondence from VA to the Veteran.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted by the Board in the September 2012 remand, the Veteran was afforded a VA examination in July 2012 in connection with her claim to establish service connection for a seizure disorder.  In determining that the Veteran did not have a current seizure disorder, the clinician who performed the July 2012 VA examination noted that the Veteran was receiving treatment for this alleged disorder from a private neurologist in Oklahoma City, Oklahoma, Dr. Masih.  The report reflects the examiner received and reviewed several records from Dr. Masih.  These records, which were not associated with the claims file at the time of the September 2012 remand, did not list a seizure disorder as a diagnosis; however, there was a diagnosis of transient alteration of awareness.  As such, the Board remanded the Veteran's claim, directing that these reasonably identified private treatment records be obtained and associated with the claims file.  Thereafter, the Veteran was afforded another VA examination to determine the nature and etiology of her claimed seizure disorder.  

In January 2013, the AMC sent the Veteran a notice letter with an attached VA Form 21-4142 (Authorization and Consent to Release Information), instructing that such be completed with respect to Dr. Masih and submitted to VA.  It does not appear that the Veteran responded to this request.  

Later in January 2013, the Veteran's VA claims file was transferred to a VA clinician to obtain opinions concerning the nature and etiology of her claimed seizure disorder.  The January 2013 opinion reflects the VA clinician's assertion that an examination was not necessary because the medical evidence of record was sufficient to provide the requested opinions.  The examination report also reflects that private treatment records from Dr. Masih were not associated with the claims file, and thus, the VA clinician contacted Dr. Masih, who sent private treatment records dated from May 2011 to December 2012 to the examiner for review.  After the Veteran's claim continued to be denied by the AMC in a January 2013 Supplemental Statement of the Case, it was returned to the Board.  

Initially, the Board observes that, while private treatment records from Dr. Masih were reviewed by the July 2012 and January 2013 VA examiners, these records are not associated with the Veteran's claims file or Virtual VA file, and thus, they remain outstanding.  The Board notes that the Veteran did not respond to the January 2013 letter from the AMC, to include submitting a completed VA Form 21-4142 in connection with these records.  However, it appears that VA personnel have obtained these records and reviewed them on two separate occasions.  In light of above as well as the forthcoming changes to the 38 U.S.C.A. § 5103A(2)(B), the RO must make further attempts to obtain the identified and pertinent private treatment records from Dr. Masih or make a formal findings that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  

Further, the July 2012 VA examination report and January 2013 VA opinion reflect the VA clinicians' notations that the private treatment records from Dr. Masih include a diagnosis of transient alteration of awareness.  However, neither clinician offered a medical explanation of this diagnosis, to include whether such is a separate neurological disorder or a symptom of an identified disability.  Upon remand, further clarification concerning this matter must be sought.  

As such, the Board finds there has not been adequate compliance with the September 2012 remand directives and, having no discretion in the matter, must remand the appeal for compliance with the remand directive.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998) (the Veteran has right to VA compliance with terms of Board remand order).

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA clinicians who authored the reports of VA examinations in July 2012 and January 2013, who referenced receipt and review of reports of medical treatment of the Veteran by Dr. Masih, and request that they identify the directed location of such records following their review.  If sufficient information is provided, attempt to obtain such records for inclusion in the claims folder. 

2.  Contact the Veteran and request that she complete and submit to VA a proper release for all records of private treatment from Dr. Masih in Oklahoma City, Oklahoma.  After receiving the completed release, undertake all appropriate efforts to attempt to obtain these identified records.  In light of the forthcoming changes to the 38 U.S.C.A. § 5103A(2)(B), the RO/AMC must make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts with respect to this directive should be associated with the claims file.  

3.  THEREAFTER, schedule the Veteran for an appropriate VA examination in connection with her claim to establish service connection for a neurological disorder, to include transient alteration of awareness, a seizure disorder and/or a headache disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate whether the claims file, to include private treatment records from Dr. Masih, was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, to include electroencephalography (EEG) and magnetic resonance imaging (MRI) studies.  The examiner is requested to review all pertinent records associated with the claims file and address the following:  

a.  Identify all neurological disorders present.  

b.  Address whether transient alteration of awareness (noted by Dr. Masih and VA clinicians in July 2012 and January 2013) is a symptom of a certain neurological disorder (as identified in part (a)) or a separate neurological condition.  

c.  For EACH identified neurological disorder, provide an opinion concerning the approximate date of onset.  

d.  For EACH identified neurological disorder, provide an opinion as to whether such is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to the Veteran's active military service.  

The examiner should provide a complete explanation for all conclusions reached.  If a requested opinion cannot be stated without resort to mere speculation, the specific reasons for this must be set forth.  

4.  Thereafter, readjudicate the Veteran's claim based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran with a Supplemental Statement of the Case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


